Citation Nr: 1429873	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-12 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left rib condition.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that the Veteran also has a paperless claims file contained on Virtual VA, which is a highly secured electronic repositories that is used to store and review documents involved in the claims process.  A review of virtual VA file is either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FACTUAL FINDINGS, LEGAL CONCLUSIONS, 
AND REASONS AND BASES 

Current service connection for a left rib condition has been established.  

The May 2008 VA examination noted that the Veteran fell in service falling through the deck plates and striking his left side at the rib margin and just above the left patella.  (See also November 1971 STR).  It was noted that there was associated pain from contusion.  The Veteran reported that his ribs were bound and that he was given an ace wrap and Parafon Forte, but that there was no record of reexamination or further follow-up.  He also stated that he was currently having occasional pain on the left side of his rib cage, at the bottom of the rib cage, particularly when he worked on his car lying down.  The VA examiner stated that the Veteran's chest/rib condition has no effect on his occupation or daily activities other than during those short moments of experiencing  pain (he has flare-ups of pain once or twice a year).

Although the chest x-ray revealed no gross left rib abnormality identified, the Veteran was diagnosed by the VA examiner with "residual effects of contusion, left chest wall, while in the military service.  Occasional flare-up of this pain without significant disability."

The examiner then proceeds to state:  "I have reviewed the Veteran's service medical records and current examination findings of his rib condition/chest wall condition.  The Veteran's fall on November 14, 1971 on USS H. Tucker DD-878, falling through the deck plates and striking left side at rib margin and chest wall.  He was treated with Parafon Forte and was not re-examined.  There [was] no other record of any other re-examination or problems later.  In my medical opinion, the Veteran's present condition of his pain of chest was less likely than not from the Veteran's left rib contusion, as per his claim dated September 18, 2007, [was] related to the Veteran's in-service injury on November 14, 1971."  

The VA examiner's opinion is inconsistent and he did not provide an explanation for his negative nexus opinion.  First, he states that the Veteran had residual effects of contusion of the left chest wall while in the military service and occasional flare-ups of this pain without significant disability.  He then proceeds to deny on the basis that there were no other records of any other re-examination or problems later.  However, the Veteran had told the VA examiner during the examination that he had not sought any medical attention or therapy since the injury.  A VA medical opinion cannot rely exclusively on the absence of treatment (rather than the experiencing of relevant symptoms) while in service or removed from service as the sole reason for disassociating any current condition from service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Absence of records does not negate the fact that the examiner diagnosed the Veteran with current residual effects of contusion of the left chest wall from his injury in service and that he has current flare-ups of pain from this injury.  Although his disability is not significant that aspect of the claim is considered in an assigned rating not whether service connection is warranted.

The Veteran is competent to report that he has continued to experience observable symptoms (i.e., flare-ups of pain) since service.  See Barr v. Nicholson, 21 Vet.App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Layno v. Brown, 6 Vet.App. 465 (1994) (competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.).

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim as to the theory of service connection. The Veteran, however, is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence (i.e., where the evidence supports the claim or is in relative equipoise, the appellant prevails).  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left rib condition is granted.


REMAND

The Veteran raised the issue of service connection for a back disability, to include on a secondary basis to his service-connected knee disabilities.  (See July 2013 Statement of Accredited Representative in Appealed Case).  The Veteran was granted service connection for a right and left knee disability (patellofemoral syndrome), effective September 18, 2007.  (See January 2010 rating decision).  The Veteran was also granted service connection for polyneuropathy of the right and left lower extremities, effective December 28, 2006.  (See May 2009 rating decision).  The May 2008 VA examination of the back is inadequate because it does not address service connection on a secondary basis.  (See November 2006 VA examination).  Therefore, the case must be remanded for further development.


Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a copy of the Veteran's complete treatment records from the VAMC in Durham, to include any other VAMC facility,  related to his back disability since  that has not been associated with the claims file.

The Veteran should be advised that he may submit these records on his own and he must be notified of any negative response in pursuit of additional records.

2.  Provide the Veteran with an examination to determine whether he has a back disability that was caused or aggravated by any incident of active military service, to include secondary to his service-connected bilateral knee disability and polyneuropathy of the right and left lower extremities.  The examiner must take a complete history from the Veteran as to the onset, nature and progression of symptomatology related to his back.  If there is a medical basis to support or doubt the history provided by the Veteran regarding his back, the examiner must state this, with a fully reasoned explanation.

A) Based on the examination and the Veteran's medical history provide opinions as to the following:

* Is it at least as likely as not (50 percent or greater probability) that the Veteran's current low back disorder was caused by the service-connected bilateral knee disability and polyneuropathy of the right and left lower extremities?

* If not, is it at least as likely as not that the current low back disorder is aggravated (i.e., permanently worsened) by the service-connected bilateral knee disability and polyneuropathy of the right and left lower extremities?

B) In rendering these opinions, the examiner must discuss whether the Veteran has an altered gait due to the bilateral knee disability and polyneuropathy of the right and left lower extremities that either caused or aggravated his back disorder.

C) The examiner must provide an explanation for his opinion and cite to supporting medical evidence, if necessary. 

3. Then review the claims file to ensure all required development is completed and take correction action for any deficiency found.

4. Thereafter, readjudicate the claim in light of all of the evidence of record.  If the benefit remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 

(West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



